DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment, arguments and remarks, filed on 2/23/2021, in which claims 1-24 are presented for further examination.
Claims 2, 12 and 24 have been amended.

Response to Amendments
Applicant’s amendment to the title has been accepted.  The objection to the title for not being descriptive has been withdrawn.
Applicant’s amendments to claims 2, 12 and 24 have been accepted.  The objections to the claims for informalities have been withdrawn.

Response to Arguments
Applicant’s arguments with respect to claims 1-24, filed on 2/23/2021, have been fully considered but they are not persuasive.  Accordingly, this action has been made FINAL.

Applicant’s arguments with respect to the rejections of claims 1-24 under 35 U.S.C. 102(a)(2), see the middle of page 17 to page 18 of applicant’s remarks, filed on 2/23/2021, have been fully considered but they are not persuasive.
The examiner respectfully disagrees.

The examiner would also like to point out that applicant has not defined what is meant by “a query instruction set of the database system”.  As such, given the broadest reasonable interpretation, any processing performed by the database system by its very nature would be “a query instruction set of the database system” because it would be running native instructions of the database system.
The examiner would also like to point out that applicant has not specified the “storage parameters” of what is being used.  As such, given the broadest reasonable interpretation, any “storage parameters” used would satisfy the claim language.
The examiner would also like to point out that applicant has not specified what “optimization tools” are being used.  As such, given the broadest reasonable interpretation, any “optimization tool” used would satisfy the claim language.
Agarwal, Col. 6, line 55-Col. 7, line 15 discloses the client issues one or more SQL commands to the server, where SQL is a generic search format.

Agarwal, Col. 9, lines 48-56 discloses the optimizer formulates a strategy for executing the query against the database, where applicant has not defined what “a query instruction set of the database system” is and, as such, given the broadest reasonable interpretation, any processing performed by the database system by its very nature would be “a query instruction set of the database system” and, thus, the proposed query strategy by the optimizer would be based on “a query instruction set of the database system”.  This discloses “generating, by the first computing entity, an initial query plan based on the query request and a query instruction set of the database system”.
Agarwal, Col. 9, line 57-Col. 10, line 13 disclose, upon receiving the query, the optimizer communicating with the buffer manager, where the buffer is part of the “database system” because as noted above that the “database system” is more than the “database” itself and in this case includes the “database machine”/“database server”, about its configuration including how much of the cache the object requires and the optimal I/O size for the cache, which are interpreted as the “storage parameters”, where applicant has not specified in the claim what the “storage parameters” are for.  This discloses “determining, by the first computing entity, storage parameters regarding how the data set is stored within the database system”.
Agarwal, Col. 9, line 57-Col. 10, line 24 disclose, upon receiving the query, the optimizer communicating with the buffer manager, where the buffer is part of the “database system” because as noted above that the “database system” is more than the “database” itself and in this case includes the “database machine”/“database server”, about its configuration including how much of the cache the object requires and the optimal I/O size for the cache, which are 
Agarwal, Col. 10, lines 14-56, see the optimizer [i.e., optimization tools] formulates a query strategy/plan based on information from the buffer manager [i.e., storage parameters] and knowledge of the query, which is fine tuned based on the input/output [i.e., processing resources] of the query.  This discloses “generating, by the first computing entity, an optimized query plan from the initial query plan based on the storage parameters, the processing resources, and optimization tools”.
Additionally, Agarwal, Fig. 4 shows SQL [i.e., generic query format] being fed into parser 401, which is then sent for query optimization, which calls the buffer manager, which has information about the largest buffer size in the cache, whether the object is in the cache and the size of the cache [i.e., storage parameters regarding how the data set is stored], which formulates a strategy based on I/O size and replacement strategy, saves the strategy in a query plan and executes the query.
Thus, Agarwal discloses “generating, by the first computing entity, an initial query plan based on the query request and a query instruction set of the database system; determining, by the first computing entity, storage parameters regarding how the data set is stored within the database system; determining, by the first computing entity, processing resources of the database system for processing the query request based on the storage parameters; generating, by the first computing entity, an optimized query plan from the initial query plan based on the storage parameters, the processing resources, and optimization tools”.

Note: Applicant may be able to obviate the cited prior art by further defining one or more of the “database system”, “query instruction of the database system”, “storage parameters” “processing resources” and/or “optimization tools”.

Information Disclosure Statement
The information disclosure statement(s) (IDS), submitted on 2/23/2021, is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Agarwal, US 5,822,749 (hereinafter “Agarwal”).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1 and 13
Agarwal discloses a method comprises:
receiving, by a first computing entity of a database system, a query request that is formatted in accordance with a generic query format (Agarwal, Col. 6, line 55-Col. 7, line 15, see the client issues one or more SQL commands to the server, where SQL is the generic format), wherein the query request identifies a data set (Agarwal, Col. 9, lines 48-56, see query against an object in a named cache [i.e., data set]);
generating, by the first computing entity, an initial query plan based on the query request and a query instruction set of the database system (Agarwal, Col. 9, lines 48-56, see query against an object in a named cache [i.e., data set] and the formulation of a query plan);
determining, by the first computing entity, storage parameters regarding how the data set is stored within the database system (Agarwal, Col. 9, line 57-Col. 10, line 13, see the optimizer communicating with the buffer manager about its configuration including how much of the cache the object requires and the optimal I/O size for the cache [i.e., storage parameters]);
determining, by the first computing entity, processing resources of the database system for processing the query request based on the storage parameters (Agarwal, Col. 9, line 57-Col. 10, line 24, see the optimizer communicating with the buffer manager about its configuration including how much of the cache the object requires and the optimal I/O size for the cache [i.e., storage parameters] and formulating a query strategy therewith);
generating, by the first computing entity, an optimized query plan from the initial query plan based on the storage parameters, the processing resources, and optimization tools (Agarwal, Col. 10, lines 14-56, see the optimizer formulating a query strategy therewith with the optimal caching strategy); and
sending, by the first computing entity, the optimized query plan to a second computing entity of the database system for distribution and execution of the optimized query plan (Agarwal, Col. 11, lines 4-20, see the query plan is passed to the execution unit for execution).
Claim(s) 13 recite(s) similar limitations to claim 1 and is/are rejected under the same rationale.
With respect to claim 13, Agarwal discloses a computer readable memory device comprises:
a memory section that stores operational instructions (Agarwal, Col. 5, lines 9-26, see main memory).

Claims 2 and 14
With respect to claims 2 and 14, Agarwal discloses wherein the generating the initial query plan further comprises:
converting, by the first computing entity, the query request into a syntax tree that represents a syntactic structure of instructions of the query instruction set of the database system (Agarwal, Col. 7, lines 16-26);
validating, by the first computing entity, the syntax tree by one or more of:
verifying statements of the query request are valid statements of the generic query format (Agarwal, Col. 7, lines 27-34, see error checking);
verifying that the data set is a valid data set; and
verifying no hang conditions occurs;
when the syntax tree is validated, annotating, by the first computing entity, the syntax tree with particular information of the data set to produce an annotated syntax tree (Agarwal, Col. 7, lines 27-34, see query tree); and
generating, by the first computing entity, the initial query plan based on the annotated syntax tree (Agarwal, Col. 7, lines 35-46, see query tree is passed to optimizer).

Claims 3 and 15
With respect to claims 3 and 15, Agarwal discloses further comprises:
when the syntax tree is not validated, sending, by the first computing entity, a query error message to a requesting device associated with the query request (Agarwal, Col. 33, lines 8-11, see example error message).

Claims 4 and 16
With respect to claims 4 and 16, Agarwal discloses further comprises:
when the syntax tree is not validated, identifying, by the first computing entity, a portion of the query request causing the syntax tree to not be valid (Agarwal, Col. 33, lines 8-11, see example error message);
changing, by the first computing entity, coding of the portion of the query request while substantially preserving meaning of the portion of the query request to produce a changed query request (Agarwal, Col. 7, lines 27-24, see normalizing; and Agarwal, Col. 23, lines 10-22); and
repeating, by the first computing entity, the converting and validated steps for the changed query request (Agarwal, Col. 7, lines 27-24, see normalizing; and Agarwal, Col. 23, lines 10-22).

Claims 5 and 17
With respect to claims 5 and 17, Agarwal discloses wherein the determining the storage parameters comprises one or more of:
retrieving, by the first computing entity, the storage parameters from a lookup table based on identity of the data set (Agarwal, Col. 9, line 16-Col. 10, line 13, see hash table);
sending, by the first computing entity, a storage parameter request to the second computing entity regarding the data set, wherein the second computing entity is within a parallelized data store, retrieve, and/or process sub-system of the database system (Agarwal, Col. 9, line 16-Col. 10, line 13, see multiple caches); and
sending, by the first computing entity, a storage parameter request to a third computing entity regarding the data set, wherein the third computing entity is within a parallelized data input sub- system of the database system (Agarwal, Col. 9, line 16-Col. 10, line 13, se multiple caches).

Claims 6 and 18
With respect to claims 6 and 18, Agarwal discloses wherein the storage parameters comprise two or more of:
number of rows per segment of the data set;
number of columns of the data set (Agarwal, Col. 7, lines 27-34, see where in memory);
number of partitions the data set was divided into;
a number of segments each partition was divided into;
a data redundancy encoding scheme (Agarwal, Col. 7, line 66-Col. 8, line 12, see scheme);
a number of storage clusters storing the data set (Agarwal, Col. 9, lines 24-33, see organization);
a number of computing devices within a storage cluster (Agarwal, Col. 9, lines 24-33, see organization);
a number of nodes within a computing device (Agarwal, Col. 8, line 63-Col. 9, line 15, see system); and
a number of processing core resources within a node (Agarwal, Col. 8, line 63-Col. 9, line 15, see system).

Claims 7 and 19
With respect to claims 7 and 19, Agarwal discloses wherein the determining processing resources comprises one or more of:
determining, as the processing resources, a number of processing core resources associated with storing the data set (Agarwal, Col. 8, line 63-Col. 9, line 15, see accessing of cache including, which includes where located);
determining, as the processing resources, a number of nodes associated with storing the data set (Agarwal, Col. 8, line 63-Col. 9, line 15, see accessing of cache including, which includes where located); and
determining, as the processing resources, a number of computing devices associated with storing the data set (Agarwal, Col. 9, lines 24-33, see accessing of cache including, which includes where located).

Claims 8 and 20
With respect to claims 8 and 20, Agarwal discloses wherein the generating the optimized query plan comprises:
expanding a level of a computation of the initial query plan from a single level to a multiple level to produce a multiple level initial query plan (Agarwal, Col. 7, lines 16-56, see decomposing initial query; and Agarwal, Col. 9, line 48-Col. 10, line 56, see optimization based on the system);
determining an initial cost value for the multiple level initial query plan (Agarwal, Col. 7, lines 16-56, see decomposing initial query; and Agarwal, Col. 9, line 48-Col. 10, line 56);
comparing the initial cost value with a cost threshold (Agarwal, Col. 7, lines 16-56, see decomposing initial query; and Agarwal, Col. 9, line 48-Col. 10, line 56, see optimization based on the system);
when the initial cost value compares unfavorably to the cost threshold, changing the multiple level initial query plan in accordance with one or more of the optimization tools to produce an updated multiple level query plan (Agarwal, Col. 7, lines 16-56, see decomposing 
when a cost value of the multiple level query plan compares favorably to the cost threshold, outputting the multiple level query plan as the optimized query plan (Agarwal, Col. 7, lines 16-56, see decomposing initial query; and Agarwal, Col. 9, line 48-Col. 10, line 56, see optimization based on the system).

Claims 9 and 21
With respect to claims 9 and 21, Agarwal discloses wherein the optimization tools comprise two or more of:
one or more pre-optimization tools (Agarwal, Col. 7, lines 16-34, see parser, normalizer, compiler, execution unit, access methods, etc.);
one or more heuristic optimization tools (Agarwal, Col. 13, line 41-Col. 14, line 43);
one or more particle swarm optimization tools; and
one or more time-key-time optimization tools (Agarwal, Col. 8, line 63-Col. 9, line 46).

Claims 10 and 22
With respect to claims 10 and 22, Agarwal discloses wherein the generating the optimized query plan further comprises:
generating a distribution plan to distribute portions of the optimized query plan among the processing resources (Agarwal, Col. 9, line 57-Col. 10, line 3, see distribution of data).

Claims 11 and 23
With respect to claims 11 and 23, Agarwal discloses further comprises:
receiving, by the first computing entity, partial responses from the second computing entity (Agarwal, Col. 11, lines 4-20, see queries from where data is stored; and Agarwal, Fig. 4); and
generating, by the first computing entity, a query result from the partial responses (Agarwal, Col. 11, lines 4-20, see queries from where data is stored; and Agarwal, Fig. 4).

Claims 12 and 24
With respect to claims 12 and 24, Agarwal discloses further comprises:
the first computing entity including one or more of:
one or more first computing devices of a query and results sub-system of the database system, one or more first nodes of the one or more first computing devices, and one or more first processing core resources of the one or more first nodes (Agarwal, Col. 8, line 63-Col. 9, line 15, see memory structures); and
the second computing entity including one or more of:
one or more second computing devices of a data store, retrieve, and process sub-system of the database system, one or more second nodes of the one or more second computing devices, and one or more second processing core resources of the one or more second nodes (Agarwal, Col. 8, line 63-Col. 9, line 15, see memory structures).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUBERT G CHEUNG whose telephone number is (571) 270-1396.  The examiner can normally be reached on M-R 8:00A-5:00P EST; alt. F 8:00A-4:00P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Examiner: Hubert Cheung
/Hubert Cheung/Assistant Examiner, Art Unit 2152Date: April 27, 2021

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152